       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 1 of 22



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION


  BIG TIME VAPES, INC. and UNITED                  §
  STATES VAPING ASSOCIATION,                       §
  INC.,                                            §
                                                   §
  Plaintiffs,                                      §
                                                   §                     1:19-cv-531-HSO-JCG
                                                         Civil Case No. _________________
  v.                                               §
                                                   §
  FOOD AND DRUG                                    §     DECLARATORY AND INJUNCTIVE
  ADMINISTRATION; NORMAN E.                        §     RELIEF REQUESTED
  “NED” SHARPLESS, M.D., in his                    §
  official capacity as Acting Commissioner         §
  of Food and Drugs; and ALEX M.                   §
  AZAR, II, in his official capacity as            §
  Secretary of Health and Human Services,          §
                                                   §
  Defendants.                                      §


                                           COMPLAINT

       Plaintiffs Big Time Vapes, Inc. and United States Vaping Association bring this action for

declaratory and injunctive relief, and will show as follows:

                                        INTRODUCTION

       1.       This is an action for declaratory and injunctive relief arising under the Constitution

of the United States. Plaintiffs find themselves pleading for the vindication of their rights in the

federal court system because a Final Rule promulgated under the auspices of the Food and Drug

Administration (“FDA”) imposes severe—even insurmountable—burdens that will harm Plaintiffs

and their customers.

       2.       These burdens were imposed not by Congress, but as a result of the policy decisions

of the FDA exercising its statutory authority. In 2009, Congress imposed a new regulatory regime
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 2 of 22



on cigarettes and smokeless tobacco via the Family Smoking Prevention & Tobacco Control Act,

Pub. L. No. 111-31, 123 Stat. 1777 (2009) (the “Tobacco Control Act” or “TCA”), codified at 21

U.S.C. 387 et seq. Notably, Congress left other types of tobacco—including such widely-used

products as cigars and hookah—unregulated. While Congress itself declined to impose the new

statutory regime on these other products, it purported to transfer the discretion to do so across

Independence Avenue, vesting the Executive branch (the Secretary of Health and Human Services)

with the authority to impose the Act on “any other tobacco products that the Secretary by regulation

deems to be subject to [the Act].” 21 U.S.C. § 387a(b).

       3.      This statute grants the Secretary authority to deem—or to not deem—any “tobacco

product” to be subject to the strictures of the Tobacco Control Act, with no guidance as to how the

Secretary is expected to exercise such discretion.

       4.      On May 10, 2016, the FDA published a Final Rule deeming all products meeting

the statutory definition of “tobacco product” to be subject to the Tobacco Control Act. 1 This Rule

expressly included not only those products like cigars that are (relatively) similar to cigarettes in

their composition and in wide and longstanding use at the time Congress passed the Act (and which

Congress declined to regulate), but also products of a materially different nature comprising the

vaping industry.2 Given the carte blanche statutory discretion to deem “tobacco products” subject




1
  “Deeming Tobacco Products to be Subject to the Federal Food, Drug, and Cosmetic Act, as
Amended by the Family Smoking Prevention and Tobacco Control Act; Restrictions on the Sale
and Distribution of Tobacco Products and Required Warning Statements for Tobacco Products,”
No. FDA-2014-N-0189, 81 Fed. Reg. 28,973 (May 10, 2016) (“Deeming Rule” or “the Rule”).
The Rule went into effect 90 days after its publication. 81 Fed. Reg. at 28,976.
2
  Through the Deeming Rule, FDA interpreted the definition of a “tobacco product” so broadly
that it also chose to define as a “tobacco product” the electronic components of a vapor device like
lithium-ion batteries, software, and electronic circuitry. 81 Fed. Reg. at 28,975. This is just one
more aspect of FDA’s deployment of its discretion under the provision of the TCA challenged here
                                                  2
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 3 of 22



to regulation without reference to any factors or standards, and assuming arguendo that vaping

liquids containing nicotine derived from tobacco satisfy the statutory definition, the Secretary

could have decided to regulate only cigars and leave vaping and hookah products untouched. Or,

the Secretary could have done the opposite, regulating vaping and hookah but not cigars.

Ultimately, the Secretary could have “deemed” any product or combination of products, and not

deemed others, based on whatever factors she wanted to consider.

       5.      Such standardless discretion violates the United States Constitution. The power to

make policy is the legislative power, and that power has been vested exclusively in the “Congress

of the United States[.]” U.S. Const., art. I, § 1. It is by design that the power to make policy—to

set priorities among competing interests—was vested in the Congress, an institution comprised of

two Houses, selected at different times from different constituencies. While broad delegations to

the Executive branch have been upheld by the judiciary, the provision here goes further than prior

delegations. Section 387a(b) of the Tobacco Control Act violates Article I of the Constitution, and

the Deeming Rule—promulgated pursuant to this invalid delegation of legislative power—may

not be enforced.

                                 JURISDICTION AND VENUE

       6.      This civil action arises under the United States Constitution. This Court has

jurisdiction over this case pursuant to 28 U.S.C. § 1331 (federal question jurisdiction). Declaratory

relief is authorized by 28 U.S.C. § 2201, and injunctive relief by 28 U.S.C. § 2202 and Federal

Rule of Civil Procedure 65.




that further demonstrates why delegating standardless legislative power to the Executive branch is
untenable.
                                                 3
        Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 4 of 22



        7.      Venue is proper under 28 U.S.C. § 1391(e)(1) because Plaintiff Big Time Vapes

resides in this district and Division.

                                             PARTIES

        8.      Plaintiff Big Time Vapes is an S-Corporation organized under the laws of

Mississippi, with its principal place of business at 711 Memorial Boulevard, Picayune, Mississippi

39466. Belinda Dudziak is the sole owner. Ms. Dudziak began smoking traditional cigarettes at

the age of sixteen. From the age of nineteen to forty-six, she smoked one-and-a-half to three packs

a day. After picking up her first e-cigarette in 2011 or 2012, she quit smoking traditional cigarettes

entirely within three to four days. She started with a blend of 18% nicotine and gradually reduced

to zero nicotine content. She now vapes exclusively without nicotine. She established Big Time

Vapes, a retailer and “manufacturer” of vaping products, in 2015, and now employs six full-time

employees, not including herself. She has approximately 4,000 customers, 98% of whom have

quit smoking cigarettes completely. Big Time Vapes makes its own flavors—350 of them—which

can be sold with various levels of nicotine content (from 0-24 mils), and in six different bottle

sizes. Due to the various combinations possible with these variables (all the flavors, with all

variations of nicotine content, in six different bottle sizes), she has registered 98,000 stock keeping

units (SKUs) with FDA. It is impossible for Big Time Vapes to submit the premarket review

applications that would be required for it to comply with the Tobacco Control Act.

        9.      Plaintiff United States Vaping Association (USVA) is a trade association organized

in accordance with Section 501(c)(6) of the Internal Revenue Code, with its principal place of

business at 100 E. Whitestone Blvd., 148, Cedar Park, Texas 78613. USVA was organized in July

and August 2019 to represent small-business vaping manufacturers (who make e-liquid) and retail

vape shops that sell e-liquid manufactured by other firms and mix and produce their own in-house

                                                  4
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 5 of 22



e-liquid. The Deeming Rule’s effects were a primary motivation for organization of the USVA.

The USVA currently has approximately three dozen paid members, and is growing. With a focus

on representing the needs of small-business vaping industry participants, the USVA also furthers

its mission by developing recommended industry best practices, and assisting its members in

efforts to prepare for and comply with the new regulatory environment. The USVA has standing

to bring this suit because (a) its members would otherwise have standing to sue in their own right;

(b) the interests it seeks to protect are germane to the organization’s purpose; and (c) neither the

claim asserted nor the relief requested requires the participation of individual members in the

lawsuit. United Food and Commercial Workers Union Local 751 v. Brown Group, Inc., 517 U.S.

544, 553 (quoting Hunt v. Washington State Apple Advertising Com’n, 432 U.S. 333, 432 (1977)).

       10.     Defendant Food and Drug Administration is an agency of the United States

government within the Department of Health and Human Services, with an office at 10903 New

Hampshire Avenue, Silver Spring, Maryland 20993. The Secretary of Health and Human Services

has purported to delegate to FDA the authority to administer the Tobacco Control Act.

       11.     Defendant Norman E. “Ned” Sharpless, M.D., is Acting Commissioner of Food

and Drugs and is the senior official of the FDA. He is sued in his official capacity. Dr. Sharpless

maintains an office at 10903 New Hampshire Avenue, Silver Spring, Maryland 20993.

       12.     Alex M. Azar, II is Secretary of Health and Human Services and the official

charged by law with administering the Act. He is sued in his official capacity. Secretary Azar

maintains an office at 200 Independence Avenue SW, Washington, D.C. 20201.

       13.     All Defendants are collectively referred to hereinafter as “FDA.”




                                                 5
        Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 6 of 22



                                    LEGAL BACKGROUND

The “Nondelegation” Doctrine in General

       14.     The Constitution provides that “[a]ll legislative Powers herein granted shall be

vested in a Congress of the United States.” U.S. Const., Art. I, § 1 (emphasis added).

       15.     “From this language the [Supreme] Court has derived the nondelegation doctrine:

that Congress may not constitutionally delegate its legislative power to another branch of

government.” Touby v. United States, 500 U.S. 160, 165 (1991). While “all legislative powers”

were granted to the people’s representatives in Congress, Article II vests the “[t]he executive

Power” in the President, and Article III vests “[t]he judicial power” in the courts. Thus, “‘[t]he

nondelegation doctrine is rooted in the principle of separation of powers that underlies our tripartite

system of Government.’” Touby, 500 U.S. at 165 (quoting Mistretta v. United States, 488 U.S.

361, 371 (1989)).

       16.     The essence of “legislative power” is the power to set out the policy by which

private conduct is to be governed. In 1810, the Supreme Court described the legislative power as

the power to “prescribe general rules for the government of society.” Fletcher v. Peck, 10 U.S. (6

Cranch) 87, 136 (1810). While the imposition of a particular policy can be made conditional on

the Executive’s finding of the existence of a designated fact or circumstance, the designation of

those circumstances—the circumstances in which such policy shall become effective—is

fundamentally legislative.    See Marshall Field & Co. v. Clark, 143 U.S. 649, 693 (1892)

(“Legislative power was exercised when congress declared that the suspension should take effect

upon a named contingency.”) (emphasis added).

       17.     The Supreme Court’s statement of the relevant inquiry in Panama Refining

Company v. Ryan illustrates the fundamental character of the legislative power:

                                                  6
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 7 of 22



       [T]he question whether th[e interstate] transportation [of “hot oil” extracted in
       violation of state standard’s] shall be prohibited by [federal] law is obviously one
       of legislative policy. Accordingly, we look to the statute to see whether the
       Congress has declared a policy with respect to that subject; whether the Congress
       has set up a standard for the President's action; whether the Congress has required
       any finding by the President in the exercise of the authority to enact the prohibition.

293 U.S. 388, 415 (1935) (holding certain Executive Orders and regulations issued by Secretary

of the Interior to be invalid under the nondelegation doctrine).

The Tobacco Control Act

       18.     In 2009, Congress amended the Food, Drug, and Cosmetic Act, 21 U.S.C. § 301, et

seq. (“FD&C Act”) by passing the Family Smoking Prevention & Tobacco Control Act, Pub. L.

No. 111-31, 123 Stat. 1777 (2009) (the “Tobacco Control Act” or “TCA”), codified at 21 U.S.C.

387 et seq.3 The Tobacco Control Act mandates that “[t]obacco products … shall be regulated by

the Secretary [of Health and Human Services] under this subchapter and shall not be subject to the

provisions of subchapter V.” 21 U.S.C. § 387a. (Subchapter V of the FD&C Act governs “drugs”

and “devices.”).

       19.     “Tobacco product” is defined to mean:

       any product made or derived from tobacco that is intended for human consumption,
       including any component, part, or accessory of a tobacco product (except for raw
       materials other than tobacco used in manufacturing a component, part, or accessory
       of a tobacco product).

21 U.S.C. § 321(rr)(1).

       20.     The terms “component,” “part,” and “accessory” are not further defined by statute.

       21.     While tobacco products fitting the statutory definition were extant in many and

long-established forms when Congress enacted the TCA—including cigarettes, cigars, smokeless



3
  The TCA comprises subchapter IX of the Food, Drug, and Cosmetic Act (FDCA), which is
codified in chapter 9 of title 21 of the United States Code.
                                                 7
         Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 8 of 22



tobacco, and hookah—Congress did not choose to impose the Act’s requirements on all such forms

of tobacco products. Instead, Section 901 of the TCA provides that “[t]his chapter shall apply to

all cigarettes, cigarette tobacco, roll-your-own tobacco, and smokeless tobacco and to any other

tobacco products that the Secretary by regulation deems to be subject to this chapter.” Id., codified

at 21 U.S.C. § 387a(b).

         22.   “Roll-your-own tobacco” is defined to mean “any tobacco product which … is

suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making

cigarettes.” 21 U.S.C. § 387(15) (emphasis added).

         23.   Therefore, Congress itself imposed the TCA only upon cigarettes and cigarette

tobacco, and “smokeless tobacco,” which is limited to “any tobacco product that consists of cut,

ground, powdered, or leaf tobacco and that is intended to be placed in the oral or nasal cavity.” Id.

§ 387(18). Left unregulated were all other forms of tobacco products, including such widely used

products as cigars (premium and all other varieties) and hookah.

         24.   While Congress itself declined to impose the TCA’s requirements on anything other

than cigarettes or “smokeless tobacco,” it purported to vest the Secretary of Health and Human

Services with the authority impose the Act on “any other tobacco products that the Secretary by

regulation deems to be subject to [the TCA].” 21 U.S.C. § 387a(b). 4

         25.   The TCA imposes a variety of regulatory requirements on tobacco products subject

to it.



4
  While the statute delegates deeming authority to “the Secretary [of HHS],” through a staff
manual, the Secretary sub-delegated this power to the FDA Commissioner. FDA Staff Manual
Guide 1410.10. The FDA Commissioner, in turn, sub-delegated this power to the Associate
Commissioner for Policy. FDA Staff Manual Guide 1410.21 (authorizing the Associate
Commissioner for Policy to assume the FDA Commissioner’s authority to issue “proposed and
final regulations”).
                                                 8
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 9 of 22



       26.     Many of the most onerous burdens apply to “tobacco product manufacturers,” a

term whose application is broader than it might first appear. The TCA defines “tobacco product

manufacturer” as “any person, including any repacker or relabeler, who—(A) manufactures,

fabricates, assembles, processes, or labels a tobacco product; or (B) imports a finished tobacco

product for sale or distribution in the United States.” 21 U.S.C. § 387(20).

       27.     In the Deeming Rule, FDA’s application of the term “manufacturer” captures the

vast majority of “e-cigarette retail stores and vape establishments.” 81 Fed. Reg. at 28,979. FDA

explained that “establishments that mix or prepare e-liquids or create or modify aerosolizing

apparatus for direct sale to consumers are tobacco product manufacturers under the definition set

forth in the FD&C Act and, accordingly, are subject to the same legal requirements that apply to

other tobacco product manufacturers.” Id.

       28.     The Act requires each covered manufacturer, including Plaintiff Big Time Vapes

and the businesses represented by the USVA, to provide FDA a list of all ingredients and

compounds added to its products, as well as any and all documentation pertaining to the products’

health and related effects. 21 U.S.C. § 387d(a)-(b). The Act also requires manufacturers to register

their places of business and their product listing with the agency. Id. § 387e. It prohibits, among

other things, the marketing of any covered “new tobacco product” without the FDA’s approval,

unless the product is grandfathered. Id. § 387j. The effect of this provision is that any covered

tobacco product that was “not commercially marketed in the United States as of February 15,

2007” is banned from the marketplace without prior FDA approval. See id. § 387j(a).

       29.     There are two main pathways for FDA approval to market a “new tobacco product”

covered by the TCA.




                                                 9
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 10 of 22



       30.     The less onerous pathway is to demonstrate that the new product is “substantially

equivalent” to a product that was being commercially marketed in the United States on the

February 2007 grandfather date. 21 U.S.C. § 387j(b). Substantial equivalence is demonstrated if

the product “(i) has the same characteristics5 of the predicate tobacco product; or (ii) has different

characteristics and the information submitted [in the substantial equivalence report] contains

information … that demonstrates that it is not appropriate to regulate the product … because the

product does not raise different questions of public health.” Id. § 387j(a)(3)(A). If the FDA

concludes that the new product is substantially equivalent to the predicate product, it must issue

an order allowing the product to be commercially marketed. Id. § 387j(c).

       31.     If the sponsor of a covered new product cannot invoke the substantial equivalence

pathway because there was no predicate product on the market as of February 15, 2007, it must

seek FDA approval through a “premarket tobacco application,” sometimes referred to as a

“PMTA.”6 This process requires the development and submission of substantial amounts of data,

see 21 U.S.C. § 387j(b), an arduous undertaking that FDA itself has estimated may cost the vaping

industry hundreds of thousands of dollars or more per product. See FDA, Final Regulatory Impact

Analysis 87-88 Tbls. 11(a) & 11(b) (2016).

       32.     The TCA requires the FDA either approve or deny a premarket review application

within 180 days. 21 U.S.C. § 387j(c)(1)(A).




5
 “Characteristics” means “the materials, ingredients, design, composition, heating source, or other
features of a tobacco product.” 21 U.S.C. § 387j(a)(3)(B).
6
  See U.S. DEP’T OF HEALTH AND HUMAN SERVICES, Premarket Tobacco Product
Applications for Electronic Nicotine Delivery Systems: Guidance for Industry at 1 (Jun. 2019),
https://www.fda.gov/media/127853/download.
                                                 10
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 11 of 22



       33.     Failure to comply with the above-described provisions can result in a variety of

serious consequences for manufacturers and retailers, including designation of one’s products as

misbranded or adulterated, see 21 U.S.C. §§ 387b, 387c, which in turn can trigger substantial civil

penalties and imprisonment, 21 U.S.C. §§ 331, 333, as well as seizure of the offending products,

21 U.S.C. § 334.

                                     STATEMENT OF FACTS

The Deeming Rule

       34.     FDA published the Deeming Rule in the Federal Register on May 10, 2016.

       35.     In the Deeming Rule, FDA exercised its authority under 21 U.S.C. § 387a(b),

decreeing that it “deems all products meeting the statutory definition of ‘tobacco product,’ except

accessories of the newly deemed tobacco products, to be subject to FDA’s tobacco product

authorities under chapter IX” of the FD&C Act. 21 Fed. Reg. 28,976 (emphasis added). FDA

explained the breadth of the Rule:

       Products that meet the statutory definition of “tobacco products” include currently
       marketed products such as dissolvables not already regulated by FDA, gels,
       waterpipe tobacco, ENDS (including e-cigarettes, e-hookah, e-cigars, vape pens,
       advanced refillable personal vaporizers, and electronic pipes), cigars, and pipe
       tobacco.

       In addition, this final rule deems any additional current and future tobacco products
       that meet the statutory definition of “tobacco product,” except accessories of such
       newly deemed products, to be subject to FDA's authorities under chapter IX of the
       FD&C Act. For example, FDA envisions that there could be tobacco products
       developed in the future that provide nicotine delivery through means (e.g., via
       dermal absorption or intranasal spray) similar to currently marketed medicinal
       nicotine products, but which are not drugs or devices. These products would be
       “tobacco products” and subject to FDA's chapter IX authorities in accordance with
       this final deeming rule.




                                                11
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 12 of 22



81 Fed. Reg. 28,976.7

       36.     Application of the TCA to ENDS and all other newly-deemed products imposed

immediate restrictions upon the effective date of the Rule (August 8, 2016), including the required

submission of ingredient listing, “manufacturer” registration and product listing, prohibition of the

sale or distribution of products bearing ‘modified risk’ descriptions (such as ‘light,’ ‘low,’ or

‘mild’) without FDA approval (subject to a separate “Modified Risk” approval process), and a

prohibition on distribution of free samples. See Deeming Rule, 81 Fed. Reg. at 28,976.

       37.     The TCA also would have authorized FDA to halt sales of newly-deemed products

until the TCA-required premarket review applications were processed and approved. See 21

U.S.C. § 387b (finding a tobacco product is adulterated if it is required to have a premarket review

order but does not have one); id. § 331(a) (making it unlawful to introduce an adulterated tobacco

product into interstate commerce). But as part of the Deeming Rule, FDA opted to implement the

statutory requirement more gradually, establishing a “staggered initial compliance period”:

       [M]anufacturers of all newly deemed, new tobacco products will have a 12-, 18- or
       24-month initial compliance period in which to prepare applications for marketing
       authorization, as well as a 12-month continued compliance period after those dates
       in which to obtain authorization from FDA (resulting in total compliance periods
       of 24, 30, or 36 months). After the close of the continued compliance period,
       products will be subject to enforcement unless they are grandfathered or are the
       subject of a marketing authorization order.

81 Fed. Reg. at 28978.

       38.     Because ENDS products are not eligible for grandfathering or the “substantial

equivalence” pathway, the FDA acknowledged that “nearly all ENDS products will be subject to



7
  Plaintiffs note the acronym “ENDS”—short for “electronic nicotine delivery systems” and
deployed by FDA in the Deeming Rule—can be misleading, given that many persons who vape
cease using nicotine blends at at all, and vape only the flavors. Nonetheless, Plaintiffs utilize the
term interchangeably herein with “vaping” products.
                                                 12
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 13 of 22



premarket review,” and the FDA candidly predicted “considerable product consolidation and

[market] exit.” Regulatory Impact Analysis, AR 23,912-24,067 (“RIA”). This is because any

variation, however slight, of any ingredient or component of either an e-liquid or an ENDS delivery

device, would render the product a unique “new tobacco product” as defined in the TCA and

therefore require its own unique premarket review application.

       39.     FDA itself estimated that an initial premarket review application for e-liquids

would cost between $181,686 and $2,014,120 per application, and applications for delivery

devices it estimated would cost between $285,656 and $2,622,224 per application. RIA, AR

23,998 (Table 11a), AR 24,001-02 (Table 12a).

       40.     Under the “staggered compliance policy,” a manufacturer submitting a premarket

review application was initially required to do so by August 8, 2018—24 months after the Rule

became effective. Id. at 28,977-78 (describing compliance periods for the different pathways).

FDA stated that it would then allow an additional 12-month period for review and approval of the

PMTA before enforcement would commence, and would defer enforcement even further on a case-

by-case basis. Id. at 28,978 (“However, if at the time of the conclusion of the continued

compliance period, the applicant has provided the needed information and review of a pending

marketing application has made substantial progress toward completion, FDA may consider, on a

case-by-case basis, whether to defer enforcement of the premarket authorization requirements for

a reasonable time period.”).

       41.     FDA subsequently extended the compliance deadlines. First, in May 2017, it

extended the deadlines outlined in the Deeming Rule by three months. 8 Then, in August 2017,



8
 Three-Month Extension of Certain Tobacco Product Compliance Deadlines Related to the Final
Deeming Rule: Guidance for Industry (May 2017).
                                                13
      Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 14 of 22



FDA announced another extension applying “only to compliance deadlines relating to premarket

review requirements.” Extension of Certain Tobacco Product Compliance Deadlines Related to

the Final Deeming Rule: Guidance for Industry (Revised) (“August 2017 Guidance”). The August

2017 Guidance amended the FDA’s prior compliance approach in substantive ways.

       42.    For example, whereas the Deeming Rule’s “staggered compliance schedule” set out

different deadlines for submission of applications by application type (substantial equivalence,

exception to substantial equivalence, or premarket review), the August 2017 Guidance

distinguished between product type. The deadline for any type of application regarding a newly

deemed combustible tobacco product was established as August 8, 2021, and the deadline for any

type of application for a noncombustible product was established as August 8, 2022. See August

2017 Guidance at 3, 8.

       43.    Additionally, the August 2017 Guidance “revis[ed] the compliance policy relating

to the period after FDA receipt” of product applications. Id. at 3. In the Deeming Rule, FDA had

established a 12-month compliance period for FDA review. The August 2017 Guidance reverted

to a less definite compliance period pending review of submitted applications. Id. (“Under this

new compliance policy, there will be a continued compliance period pending review of

[marketing] applications … [t]his compliance period will continue until the agency renders a

decision on an application … or the application is withdrawn.”).

       44.    However, FDA has now been ordered by the federal district court for the District

of Maryland to severely accelerate the compliance deadlines. In American Academy of Pediatrics

v. Food and Drug Administration, the district court held that the Administrative Procedures Act

applied to the FDA’s compliance guidance establishing the deadlines, and that FDA had failed to

abide by the notice and comment requirements. 379 F. Supp. 3d 461 (D. Md. 2019). After briefing

                                               14
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 15 of 22



by the parties as to the appropriate remedy, in a subsequent order issued July 12, 2019, the District

Court for the District of Maryland vacated FDA’s August 2017 Guidance, and ordered as follows:

          1. [T]he FDA shall require that, for new tobacco products on the market as of
             the August 8, 2016 effective date of the Deeming Rule (“New Products”),
             applications for marketing orders must be filed within 10 months of the date
             of this Memorandum Opinion and Order;

          2. New Products for which applications have not been filed within this period
             shall be subject to FDA enforcement actions, in the FDA’s discretion;

          3. New Products for which applications have been timely filed may remain on
             the market without being subject to FDA enforcement actions for a period
             not to exceed one year from the date of application while FDA considers the
             application;

          4. The FDA shall have the ability to exempt New Products from filing
             requirements for good cause on a case-by-case basis.

American Academy of Pediatrics v. Food and Drug Administration, No. 8:18-cv-00883-PWG,

2019 WL 3067492, at *7 (D. Md. Jul. 12, 2019).

       45.     In other words, rather than allowing premarket review applications to be submitted

for ENDS products by August 2022, FDA has been ordered to require their submission by May

2020.9 This severely accelerates the period within which Plaintiffs and others similarly situated

are expected to prepare and file the complex PMTAs that even the FDA acknowledges are

prohibitively expensive, and predicted would prompt “considerable product consolidation and

[market] exit.” RIA, AR 23,989-90 (FDA itself assuming that “54 percent of delivery systems and

somewhere between 50 and 87.5 percent of e-liquids [would] not submit a marketing application

and will exit the market after the initial compliance period … ends.”).


9
  No formal order effectuating the court-mandated deadlines has yet been promulgated by FDA,
as the Maryland court held that such guidance will be subject to the APA’s notice and comment
requirements. See 2019 WL 3067492, at *1 (indicating that while FDA need not effectuate the
court’s order through a formal rulemaking, it must do so through guidance following the notice
and comment period).
                                                 15
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 16 of 22



Impact of the Deeming Rule on Plaintiffs

       46.     The Deeming Rule went into effect on August 8, 2016, subjecting all “retailers”

and “manufacturers” (as defined in the TCA) of vaping industry products immediately to all of the

requirements of the Tobacco Control Act, including the premarket approval, reporting,

recordkeeping, inspection, labeling, manufacturing, and testing requirements.

       47.     Such regulations severely burden Plaintiffs and all businesses active in the vaping

industry, from the larger firms and those that concentrate on manufacturing e-liquids and devices

down to the smallest retail shops, many or most of which are also regulated as “manufacturers”

under the TCA.

       48.     The Deeming Rule’s premarket approval requirement has effectively frozen the

vaping industry in time as of August 8, 2016, the Rule’s effective date. This is because FDA’s

compliance policy only permits the continued marketing of vaping products that were “on the

market on the effective date of [the Deeming Rule].” 81 Fed. Reg. at 28,978. “Manufacturers”

are therefore prohibited from introducing any variations on their e-liquids or other products unless

they request and receive a marketing authorization order permitting marketing of any new

products.

       49.     For vaping products that were on the market as of August 8, 2016, “manufacturers”

are required to either submit the required premarket approval applications or face an effective ban

on the continued marketing of their products. See Deeming Rule, 81 Fed. Reg. at 28,978 (“Any

such newly deemed tobacco product for which an application…has not been submitted…will not

benefit from this continued compliance policy and will be subject to enforcement as of that date.”).

While FDA’s August 2017 Guidance had allowed until August 2022 for such applications, FDA

has been ordered to accelerate that deadline to May 2020. Plaintiff Big Time Vapes, the businesses

                                                16
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 17 of 22



represented by the USVA, and countless other similarly situated small businesses regulated as

“manufacturers” must either submit a premarket application for each of their products or face

enforcement action, including injunction and seizure of their products, and other civil and criminal

penalties.   The premarket approval requirement is prohibitively arduous, expensive, and

complicated, and will force significant disruption and “market exit,” just as FDA itself predicted.

Many businesses will be extinguished completely, and any that survive will be forced to reduce

product offerings simply because they cannot afford to submit the required premarket applications.

       50.     Even if Plaintiff Big Time Vapes or others represented by the USVA attempt to

complete and submit the requisite premarket applications by the May 2020 deadline, doing so will

force a major redirection of resources from day to day business operations and research and

development to compliance.

       51.     For these reasons and for others given in this Complaint, there exists an actual and

justiciable controversy between Plaintiffs and Defendants requiring resolution by this Court.

                                 FIRST CLAIM FOR RELIEF

   The Tobacco Control Act Cedes Legislative Authority to the Executive in Violation of
                             Article I of the Constitution

       52.     Plaintiffs re-allege and incorporate by reference all of the allegations contained in

the preceding paragraphs.

       53.     The Constitution provides that “[a]ll legislative Powers herein granted shall be

vested in a Congress of the United States, which shall consist of a Senate and House of

Representatives.” U.S. Const., art. I, § 1.

       54.     The Constitution authorizes Congress “[t]o make all Laws which shall be necessary

and proper for carrying into Execution” its general powers. U.S. Const., art. I, § 8, cl. 18.



                                                 17
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 18 of 22



       55.     The Constitution bars Congress from delegating to others the essential legislative

functions with which it is vested.

       56.     The essence of “legislative power” is the power to set out the policy by which

private conduct is to be governed.

       57.     Section 901 of the TCA provides that “[t]his chapter shall apply to all cigarettes,

cigarette tobacco, roll-your-own tobacco, and smokeless tobacco and to any other tobacco

products that the Secretary by regulation deems to be subject to this chapter.” Id., codified

at 21 U.S.C. § 387a(b) (emphasis added). Congress itself chose only to impose the TCA’s onerous

requirements on cigarettes and smokeless chewing tobacco, leaving unregulated cigars, hookah,

and myriad other “tobacco products” in wide use at the time the Act was passed. Congress punted

to the “Secretary [of HHS]” the question whether, and if so, when, to subject any other “tobacco

products” to the TCA’s strictures. Congress provided no guidelines, no factors, no parameters,

and no hints to guide the Secretary’s deeming discretion.

       58.     While it is true that statutes vesting the Executive branch with authority in broad

terms have been upheld by the Supreme Court, § 387a takes the delegation of legislative power to

new territory. It does not even impose the minimal, broadly-worded guidance that has allowed

other statutes to survive.

       59.     That Congress vested the Secretary with absolute discretion to deem or not deem

any given “tobacco product” has been recognized by the federal district court for the District of

Columbia. In Nicopure Labs, LLC v. Food and Drug Administration, the district court noted that

“the statute did not provide standards for when and how the agency was to exercise its discretion




                                               18
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 19 of 22



to deem[.]” 266 F. Supp. 3d 360 (D.D.C. 2017), appeal docketed, No. 17-5196 (D.C. Cir.).10 This

is commensurate with FDA’s express argument: that “Congress’s choice of the deferential word

‘deems’ and the absence of any standard—beyond the requirement that the product meet the

definition of a ‘tobacco product’—demonstrate that Congress committed the exercise of this

authority to the agency’s broad discretion.” See id. at 392 (quoting FDA’s argument) (emphasis

added).

          60.   The absence of any standard is something the FDA had already relied upon in its

rulemaking, in the course of rejecting commenters’ suggestions that deeming ENDS should be

deferred. FDA rejected the suggestion to defer, stating that it did not have to “meet a particular

public health standard to deem tobacco products.” See Deeming Rule, 81 Fed. Reg. at 28,983. 11

          61.   Therefore, absent any statutory limitations, the Secretary was free to deem, or to

not deem, one type of tobacco product or another, to deem all of them or none of them, at his or

her executive whim.

          62.   Free of any statutory standards or parameters to guide its deeming decisions, FDA’s

own public statements reflect that it has made its deeming decisions and the follow-on compliance

guidance based on its own conception of the public interest, considering and weighing whatever


10
   The Nicopure court made this statement in the course of holding that the only substantive
limitation on the Secretary’s deeming authority, and thus justiciable for purposes of Nicopure’s
APA challenge, is that deeming extends only to “tobacco products.” 266 F. Supp. 3d at 393.
Nicopure did not allege that the statute violates the nondelegation principle. To counsel’s
knowledge, the nondelegation doctrine has not been asserted in any other litigation involving the
Deeming Rule.
11
  This statement was also relied upon by the district court in Nicopure, in the course of holding
that FDA was not required to accept any suggested regulatory alternatives under the APA. 266 F.
Supp. 3d at 398; see also id. at 401 (holding that “[t]he statute does not limit the Secretary’s
authority to deem to when he finds it ‘appropriate and necessary’ to do so,” and therefore there is
“no source for a requirement that costs be taken into account when the deeming power is
exercised”).
                                                19
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 20 of 22



factors and interests it wants, in whatever manner it believes best. So, while former Commissioner

Scott Gottlieb recognized that “what primarily causes death and disease from tobacco use isn’t the

nicotine” but “the act of lighting tobacco on fire to free that drug for inhalation,” and “E-cigarettes

may present an important opportunity for adult smokers to transition off combustible tobacco

products,” he also explained that FDA was concerned with the incidence of youth use of (certain)

ENDS products. FDA, Statement from FDA Commissioner Scott Gottlieb, M.D., on new steps to

address epidemic of youth e-cigarette use (Sept. 12, 2018). Announcing an expected modified

approach to its manner of reviewing premarket applications for ENDS products, Gottlieb frankly

acknowledged:

       This may create some obstacles for some adults who also enjoy e-cigs. These are
       the hard tradeoffs that we’re grappling with. But the youth risk is paramount.
       It’s now clear to me, that in closing the on-ramp to kids, we’re going to have to
       narrow the off-ramp for adults who want to migrate off combustible tobacco and
       onto e-cigs.
Id. (emphasis added).

       63.     Whatever the merits of the factors considered relevant or compelling by former

Commissioner Gottlieb, or the current Commissioner, or the next Commissioner, or the current or

the next Secretary of HHS, those considerations and trade-offs are the essence of the legislative

power, and that power is vested solely with the elected representatives in Congress. Article I

requires that this debate occur in the House and the Senate, and it cannot be punted to the policy-

development offices of Executive branch functionaries unbound by statutory guidance.

       64.     Plaintiffs have no adequate remedy at law to redress the injuries they are suffering

under 21 U.S.C. § 387a, as the FDA has seized on the boundless authority ceded to it under that

provision to issue the Deeming Rule.




                                                  20
       Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 21 of 22



        65.      Plaintiffs thus seek a declaration that 21 U.S.C. § 387a and the Deeming Rule, and

any guidance or compliance requirements issued pursuant to the Deeming Rule, violate Article I,

Section 1 of the Constitution and are unenforceable, and an injunction barring Defendants from

implementing or administering the Deeming Rule.

                                  SECOND CLAIM FOR RELIEF

                              Declaratory Judgment (28 U.SC. § 2201)

        66.      Plaintiffs re-allege and incorporate by reference all of the allegations contained in

the preceding paragraphs.

        67.      There is an actual controversy of sufficient immediacy and concreteness relating to

the legal rights and duties of the Plaintiffs and their legal relations with the Defendants to warrant

relief under 28 U.S.C. § 2201.

        68.      The harm to the Plaintiffs as a direct result of the application of the TCA is

sufficiently real and imminent to warrant the issuance of a conclusive declaratory judgment

clarifying the legal relations of the parties.

                                                 PRAYER

        Wherefore, Plaintiffs pray for relief as follows:

        1. Declare Section 901 of the TCA, codified at 21 U.S.C. § 387a, to be in violation of

              Article I of the Constitution of the United States, and, consequently, the Deeming

              Rule promulgated under its authority to be invalid;

        2. Declare Defendants to have violated the Plaintiffs’ rights;

        3. Enjoin Defendants and any other agency or employee acting on behalf of the United

              States from enforcing the TCA against the Plaintiffs or any other similarly situated




                                                   21
Case 1:19-cv-00531-LG-JCG Document 1 Filed 08/19/19 Page 22 of 22



   businesses, and to take such actions as are necessary and proper to remedy their

   violations deriving from any such actual or attempted enforcement; and

4. Award Plaintiffs their reasonable attorney’s fees and costs, and grant such other relief

   as the Court may deem just and proper.

                                      Respectfully submitted,

                                      FORMAN WATKINS & KRUTZ LLP

                                      /s/Spencer M. Ritchie_______
                                      Spencer M. Ritchie
                                      Mississippi Bar No. 103636
                                      210 E. Capitol Street, Suite 2200 (39201)
                                      P.O. Box 22608
                                      Jackson, MS 39225-2608
                                      Tel.: (601) 960-8600
                                      Fax: (601) 960-8613
                                      spencer.ritchie@formanwatkins.com

                                      NAJVAR LAW FIRM, PLLC

                                      Jerad Wayne Najvar*
                                      Texas Bar No. 24068079
                                      jerad@najvarlaw.com
                                      Austin M.B. Whatley+
                                      Texas Bar No. 24104681
                                      austin@najvarlaw.com
                                      2180 North Loop W., Suite 255
                                      Houston, TX 77018
                                      Tel.: (281) 404-4696
                                      Fax: (281) 582-4138

                                      Counsel for Plaintiffs

                                      *Motion for admission and for admission pro hac
                                      vice forthcoming.
                                      +Motion for admission forthcoming.




                                        22
